Citation Nr: 0315109	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from March 1971 to January 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a 30 percent evaluation for 
service-connected hepatitis C. 

In February 2002, the veteran presented testimony at a 
personal hearing before a Decision Review Officer at the RO, 
a transcript of which has been associated with the claims 
file.

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), and has also been providing VCAA notice where an RO 
has not done so.  

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
and it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
these claims to the RO so that the veteran can be provided 
with the notification necessary under 38 U.S.C.A. § 5103(a), 
and an appropriate period of time in which to submit evidence 
or argument in response to that notice.

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The veteran should be contacted and invited to 
submit any additional evidence he may have in 
support of his claim.

2.  The veteran should also be notified by letter 
of the directives of the VCAA and the new 
heightened duty-to-assist regulations, regarding 
his claim of entitlement to an initial rating in 
excess of 30 percent for hepatitis C.  The RO must 
review the claims file and ensure that all 
notification and development action required by 
the VCAA is completed.

3.  Then, the RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied, 
including VA re-examination if warranted.

4.  Thereafter, the RO should readjudicate the 
claim of entitlement to an initial rating in 
excess of 30 percent for hepatitis C.  If the 
benefits sought on appeal remain denied, the 
appellant should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on 
the claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal since 
the March 2002 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


